1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED FINANCIAL CASUALTY             )       Case No.: 1:19-cv-00739 - LJO - JLT
     COMPANY,                              )
11                                         )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
                Plaintiff,
12                                         )
          v.                               )       Pleading Amendment Deadline: 9/30/2019
13                                         )
     GULBAG SINGH RATTE, et al.,           )       Discovery Deadlines:
14                                         )             Initial Disclosures: 8/30/2019
                Defendants.
15                                         )             Non-Expert: 2/7/2020
                                           )             Expert: 4/17/2020
16                                                       Mid-Discovery Status Conference:
                                                         11/18/2019 at 8:30 a.m.
17
                                                   Non-Dispositive Motion Deadlines:
18
                                                         Filing: 4/29/2020
19                                                       Hearing: 5/27/2020

20                                                 Dispositive Motion Deadlines:
                                                          Filing: 6/3/2020
21                                                        Hearing: 7/15/2020
22
                                                   Pre-Trial Conference:
23                                                        9/2/2020 at 8:30 a.m.
                                                          Courtroom 4
24
25                                                 Trial: 11/3/2020 at 8:30 a.m.
                                                          Courtroom 4
26                                                        Court trial: 2 days

27   I.   Date of Scheduling Conference

28        August 19, 2019.


                                               1
1    II.     Appearances of Counsel

2            Patrick Howe appeared on behalf of Plaintiff.

3            Edward Gordon appeared on behalf of Defendant Gulbag Singh Ratte.

4            Defendants Harjit Singh and Harpreet Singh appeared in pro per.

5    III.    Magistrate Judge Consent:

6            Notice of Congested Docket and Court Policy of Trailing

7            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

8    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

9    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

10   set on the same date until a courtroom becomes available. The trial date will not be reset.

11           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

12   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

13   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

14   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

15   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

16   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

17           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

18   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

19   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

20   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

21   District of California.

22           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

23   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

24   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

25   whether they will consent to the jurisdiction of the Magistrate Judge.

26   IV.     Pleading Amendment Deadline

27           Any requested pleading amendments are ordered to be filed, either through a stipulation or

28   motion to amend, no later than September 30, 2019.


                                                          2
1    V.      Discovery Plan and Cut-Off Date

2            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

3    on or before August 30, 2019.

4            The parties are ordered to complete all discovery pertaining to non-experts on or before

5    February 7, 2020, and all discovery pertaining to experts on or before April 17, 2020.

6            The parties are directed to disclose all expert witnesses1, in writing, on or before February 21,

7    2020, and to disclose all rebuttal experts on or before March 20, 2020. The written designation of

8    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

9    and (C) and shall include all information required thereunder. Failure to designate experts in

10   compliance with this order may result in the Court excluding the testimony or other evidence offered

11   through such experts that are not disclosed pursuant to this order.

12           The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

13   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

14   included in the designation. Failure to comply will result in the imposition of sanctions, which may

15   include striking the expert designation and preclusion of expert testimony.

16           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

17   disclosures and responses to discovery requests will be strictly enforced.

18           A mid-discovery status conference is scheduled for November 18, 2019 at 8:30 a.m. before the

19   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

20   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

21   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

22   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

23   completed as well as any impediments to completing the discovery within the deadlines set forth in this

24   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

25   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

26   intent to appear telephonically no later than five court days before the noticed hearing date.

27
             1
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation,
     the examination SHALL occur sufficiently in advance of the disclosure deadline so the expert’s report fully
     details the expert’s opinions in this regard.
                                                           3
1    VI.     Pre-Trial Motion Schedule

2            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

3    than April 29, 20202 and heard on or before May 27, 2020. Non-dispositive motions are heard before

4    the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

5    Bakersfield, California.

6            No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

15   with respect to discovery disputes or the motion will be denied without prejudice and dropped

16   from the Court’s calendar.

17           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

18   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

19   receives a written notice of the intent to appear telephonically no later than five court days before the

20   noticed hearing date.

21           All dispositive pre-trial motions shall be filed no later than June 3, 2020 and heard no later than

22   July 15, 2020, in Courtroom 4 at 8:30 a.m. before the Honorable Lawrence J. O'Neill, United States

23   District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

24   Local Rules 230 and 260.

25   VII.    Motions for Summary Judgment or Summary Adjudication

26           At least 21 days before filing a motion for summary judgment or motion for summary

27
28            2
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
1    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

2    to be raised in the motion.

3           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

4    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

5    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

6    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

7    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

8           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

9    statement of undisputed facts at least five days before the conference. The finalized joint statement of

10   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

11   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

12   statement of undisputed facts.

13          In the notice of motion the moving party SHALL certify that the parties have met and conferred

14   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

15   comply may result in the motion being stricken.

16   VIII. Pre-Trial Conference Date

17          September 2, 2020 at 8:30 a.m. in Courtroom 4.

18          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

19   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

20   directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

21          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

22   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

23   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

24   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

25   Court to explain the nature of the case to the jury during voir dire.

26   IX.    Trial Date

27          November 3, 2020 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill,

28   United States District Court Judge.


                                                        5
1           A.      This is a Court trial.

2           B.      Counsels' Estimate of Trial Time: 2 days.

3           C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

4    California, Rule 285.

5    X.     Settlement Conference

6           If the parties believe the action is in a settlement posture and believe a conference with the Court

7    will be fruitful, the parties may file a joint written request for a settlement conference with the Court,

8    including proposed dates for the conference.

9    XI.    Request for Bifurcation, Appointment of Special Master, or other

10          Techniques to Shorten Trial

11          Not applicable at this time.

12   XII.   Related Matters Pending

13          There are no pending related matters.

14   XIII. Compliance with Federal Procedure

15          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

16   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

17   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

18   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

19   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

20   XIV. Effect of this Order

21          The foregoing order represents the best estimate of the court and counsel as to the agenda most

22   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

23   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

24   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

25   subsequent status conference.

26          The dates set in this order are firm and will not be modified absent a showing of good

27   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

28   contained herein will not be considered unless they are accompanied by affidavits or declarations,


                                                         6
1    and where appropriate attached exhibits, which establish good cause for granting the relief

2    requested.

3           Failure to comply with this order may result in the imposition of sanctions.

4
5    IT IS SO ORDERED.

6       Dated:    August 19, 2019                             /s/ Jennifer L. Thurston
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      7
